EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given by Wei Chi Hsu (Registration# 79644) based on the interview conducted on 27 December 2021 as follows:

1.	 (Currently amended) A system including:
network interface circuitry configured to access a source stored item;
tiered analytic processing circuitry in data communication with the network interface circuitry, the tiered analytic processing circuitry configured to execute multiple tiers of serverless tasks, the multiple tiers including:
a data ingestion tier;
a processing tier; and
a directed storage tier;
the tiered analytic processing circuitry configured to:
establish, at the data ingestion tier, a data ingestion serverless task configured to:
create a database-less data foundation by:
for each entity identifier of one or more entity identifiers:
filtering content within the source stored item based on the entity identifier to generate entity data;
filtering the entity data based on a topic-associated query to generate topic-associated data;
grouping the topic-associated data into one or more file-object stored items;
capturing input metadata for the one or more file-object stored items based on the topic-associated query; and
writing the input metadata to an input data foundation;
generate an ingestion inter-tier communication link; and
via the ingestion inter-tier communication link:
initiate a processing serverless task;
responsive to initiation from the data ingestion serverless task, establish, at the processing tier, the processing serverless task, the processing serverless task configured to:

iterate across the one or more file-object stored items by:
for each of the one or more file-object stored items: 
based on the input metadata within the input data foundation for a current file-object stored item:
determining an order for multiple computational operations for the current file-object stored item; 
executing the multiple computational operations on the current file-object stored item according to the order; and
via the multiple computational operations, writing to [[a]] one or more current output-object stored [[item]items stored among one or more output-object stored items, wherein the multiple computational operations on the current file-object stored item translate the current file-object stored item into the one or more current output-object stored items by distributing results of the multiple computational operations on the current file-object stored item into multiple corresponding output-object stored items;
generate a processing inter-tier communication link; and
via the processing inter-tier communication link:
initiate a directed storage serverless task; and
responsive to initiation from the processing serverless task, establish, at the directed storage tier, the directed storage serverless task, the directed storage serverless task configured to:
iterate across the one or more output-object stored items by:
for each of the one or more output-object stored items:
capturing output metadata based on: 
the input metadata for the one or more file-object stored items, the one or more file-object stored items being applied [[used ]]to generate the output-object stored item; and
the computational operations performed on the one or more file-object stored items [[used ]]applied to generate the output-object stored item; and
writing the output metadata to an output data foundation.

2.	 (Original) The system of claim 1, where the input data foundation is supported via storage within the one or more file-object stored items.

3.	 (Original)The system of claim 2, where the input metadata is stored within the one or more file-object stored items.

4.	 (Original) The system of claim 1, where the output data foundation is supported via storage within the one or more output-object stored items.

5.	 (Original) The system of claim 4, where the output metadata is stored within the one or more output-object stored items.

6.	(Currently amended) The system of claim 1, where the network interface circuitry is configured to send a request to a serverless [[tack ]]task host interface to establish the data ingestion serverless task, the processing serverless task, the directed storage serverless task, or any combination thereof.

7.	 (Currently amended) The system of claim 1, where the data ingestion serverless task is configured to, via communication over the network interface circuitry, access a storage host interface to perform storage operations on the one or more file-object stored items. 

8.	 (Currently amended) The system of claim 1, where grouping the topic-associated data into the one or more file-object stored items includes grouping the topic-associated data into an entity-specific file-object stored item.

9.	 (Original) The system of claim 1, where the data ingestion serverless task, the processing serverless task, the directed storage serverless task, or any combination thereof includes a serially executed chain of continuity-maintaining serverless tasks.

10. (Original) The system of claim 9, where the continuity-maintaining serverless tasks are configured to maintain continuity by maintaining an overlap parameter detailing a timing overlap for successive serverless tasks.

11. (Currently amended)	The system of claim 1, where the data ingestion serverless task is configured to: before initiating the processing serverless task, initiate a partitioning serverless task configured to partition an analytic analysis routine into multiple chunks for completion by multiple continuity-maintaining processing serverless tasks, wherein sizes of the chunks are determined based on at least one of the following factors: execution limits of the processing serverless tasks, a duration of overlap between the processing serverless tasks, an overall size of the one or more file-object stored items, a number of all the processing serverless tasks, and complexity of the computational operations.

12. (Original)	The system of claim 1, where the processing serverless task is configured to iterate across the one or more file-object stored items further by iterating over storage identifiers for the one or more file-object stored items.

13. (Original)	The system of claim 1, where the input metadata for the one or more file-object stored items is stored in one or more other file-object stored items.

14. (Currently amended)	The system of claim 1, where the processing serverless task is further configured to: 
for each of the one or more output-object stored items, concatenate results of the multiple computational operations on the current file-object stored item with results from a previous file-object stored item also stored in the current output-object stored item.


accessing, via network interface circuitry, a source stored item;
at tiered analytic processing circuitry configured to execute multiple tiers of serverless tasks:
establishing, at a data ingestion tier of the multiple tiers, a data ingestion serverless task;
via the data ingestion serverless task:
creating a database-less data foundation by:
for each entity identifier of one or more entity identifiers:
filtering content within the source stored item based on the entity identifier to generate entity data;
filtering the entity data based on a topic-associated query to generate topic-associated data;
grouping the topic-associated data into one or more file-object stored items;
capturing input metadata for the one or more file-object stored items based on the topic-associated query; and
writing the input metadata to an input data foundation;
generating an ingestion inter-tier communication link; and
via the ingestion inter-tier communication link:
initiating a processing serverless task;
responsive to initiation from the data ingestion serverless task, establishing, at a processing tier of the multiple tiers, the processing serverless task; 
via the processing serverless task:
accessing the input data foundation;
iterating across the one or more file-object stored items by:
for each of the one or more file-object stored items: 
based on the input metadata within the input data foundation for a current file-object stored item:
determining an order for multiple computational operations for the current file-object stored item; 
executing the multiple computational operations on the current file-object stored item according to the order; and
one or more current output-object stored [[item]]items stored among one or more output-object stored items, wherein the multiple computational operations on the current file-object stored item translate the current file-object stored item into the one or more current output-object stored items by distributing results of the multiple computational operations on the current file-object stored item into multiple corresponding output-object stored items;
generating a processing inter-tier communication link; and
via the processing inter-tier communication link:
initiating a directed storage serverless task; and
responsive to initiation from the processing serverless task, establishing, at a directed storage tier of the multiple tiers, the directed storage serverless task;
via the directed storage serverless task:
iterating across the one or more output-object stored items by:
for each of the one or more output-object stored items:
capturing output metadata based on: 
the input metadata for the one or more file-object stored items, the one or more file-object stored items being [[used ]]applied to generate the output-object stored item; and
the computational operations performed on the one or more file-object stored items applied [[used]] to generate the output-object stored item; and
writing the output metadata to an output data foundation.

16. (Original)	The method of claim 15, where the data ingestion serverless task, the processing serverless task, the directed storage serverless task, or any combination thereof includes a serially executed chain of continuity-maintaining serverless tasks.



18. (Currently amended)	A product including:
machine-readable media other than a transitory signal; and
instructions stored on the machine-readable media, the instructions configured to, when executed by at least one machine, to cause the at least one machine to:
access, via network interface circuitry, a source stored item;
at tiered analytic processing circuitry configured to execute multiple tiers of serverless tasks:
establish, at a data ingestion tier of the multiple tiers, a data ingestion serverless task;
via the data ingestion serverless task:
create a database-less data foundation by:
for each entity identifier of one or more entity identifiers:
filtering content within the source stored item based on the entity identifier to generate entity data;
filtering the entity data based on a topic-associated query to generate topic-associated data;
grouping the topic-associated data into one or more file-object stored items;
capturing input metadata for the one or more file-object stored items based on the topic-associated query; and
writing the input metadata to an input data foundation;
generate an ingestion inter-tier communication link; and
via the ingestion inter-tier communication link:
initiate a processing serverless task;
responsive to initiation from the data ingestion serverless task, establish, at a processing tier of the multiple tiers, the processing serverless task; 
via the processing serverless task:

iterate across the one or more file-object stored items by:
for each of the one or more file-object stored items: 
based on the input metadata within the input data foundation for a current file-object stored item:
determining an order for multiple computational operations for the current file-object stored item; 
executing the multiple computational operations on the current file-object stored item according to the order; and
via the multiple computational operations, writing to [[a ]]one or more current output-object stored items stored among one or more output-object stored items, wherein the multiple computational operations on the current file-object stored item translate the current file-object stored item into the one or more current output-object stored items by distributing results of the multiple computational operations on the current file-object stored item into multiple corresponding output-object stored items;
generate a processing inter-tier communication link; and
via the processing inter-tier communication link:
initiate a directed storage serverless task; and
responsive to initiation from the processing serverless task, establish, at a directed storage tier of the multiple tiers, the directed storage serverless task;
via the directed storage serverless task:
iterate across the one or more output-object stored items by:
for each of the one or more output-object stored items:
capturing output metadata based on: 
the input metadata for the one or more file-object stored items, the one or more file-object stored items being [[used ]]applied to generate the output-object stored item; and
the computational operations performed on the one or more file-object stored items [[used ]]applied to generate the output-object stored item; and
writing the output metadata to an output data foundation.

19. (Currently amended)	The product of claim 18, where the data ingestion serverless task is configured to: before initiating the processing serverless task, initiate a partitioning serverless task configured to partition an analytic analysis routine into multiple chunks for completion by multiple continuity-maintaining processing serverless tasks, wherein sizes of the chunks are determined based on at least one of the following factors: execution limits of the processing serverless tasks, a duration of overlap between the processing serverless tasks, an overall size of the one or more file-object stored items, a number of all the processing serverless tasks, and complexity of the computational operations.

20. (Original)	The product of claim 19, where the partitioning serverless task is configured to determine a number for the multiple chunks based on:
a processing volume for the analytic analysis routine; and
a duration for each of the multiple continuity-maintaining processing serverless tasks.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The claim limitations “wherein the multiple computational operations on the current file-object stored item translate the current file-object stored item into the one or more current output-object stored items by distributing results of the multiple computational operations on the current file-object stored item into multiple corresponding output-object stored items;” in combination with other claim limitations set forth in respective independent claims 1, 15 and 18 overcome available prior art based on the complete search.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VAISHALI SHAH whose telephone number is (571)272-8532. The examiner can normally be reached Monday - Friday (7:30 AM to 4:00 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TAMARA KYLE can be reached on (571)272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/VAISHALI SHAH/Primary Examiner, Art Unit 2156